Mr. Justice Aldrey
delivered tbe opinion of tbe court.
*348An information having been filed in the District Court of San- Jnan,, Section 2, charging divers individuals with the crime of aggravated assault and battery in that, being persons of robust bodily health and strength, they assaulted and beat Tomás Bosádo, an old man, by throwing stones at him and striking him with their fists, the three appellants, Bafael Bamírez, Teodomiro Bamírez and Manuel Bamírez, were convicted of the said offense.
The first assignment alleges that the court erred in overruling the demurrer to the information on the ground that it did not specify in detail how the assault and battery was committed nor the participation therein of each of the defendants in relation to the alleged injured party.
The information plainly charges that the defendants committed the assault and battery by throwing stones at Tomás Bosado and striking him with their fists; therefore in charging all with the commission of the said acts it charged each of them and consequently no further particularization was necessary.
Defendants also assign as error that the information was filed in the district court without giving them an opportunity to be first tried in the municipal court. This question was considered carefully and decided against that proposition in the case of The People v. Adorno, 17 P. R. B. 1059, which has been cited in subsequent cases.
The third assignment of error is that, it was not proven that all the defendants were persons of robust health and strength, inasmuch as some of them were sick and delicate persons, such as Manuel Silva, who died shortly after, and ■ the lad- José Maldonado.
Neither of these two persons was convicted and therefore the fact that they were not persons of robust health and strength cannot serve as a reason for not finding that aggravating circumstance as regards the three persons who were found guilty, the appellants, and whose physical condition was not like that of the other two.
*349The fourth and fifth grounds of appeal are that there was no assault and battery but a breach of the peace because the witnesses testified that there was a rout. "We need only say that courts are not hound to classify offenses according' to the opinions of witnesses hut in accordance with the law, and as the evidence showed that the appellants committed acts of assault, and battery upon the old man, Tomás Rosado, the court did not commit the errors attributed to it.
The judgment should he

Affirmed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.